
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 58
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Hoyer (for
			 himself, Ms. Norton,
			 Ms. Edwards of Maryland,
			 Mr. Van Hollen,
			 Mr. Moran of Virginia,
			 Mr. Connolly of Virginia, and
			 Mr. Wolf) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Granting the consent and approval of
		  Congress to amendments made by the State of Maryland, the Commonwealth of
		  Virginia, and the District of Columbia to the Washington Metropolitan Area
		  Transit Regulation Compact.
	
	
		Whereas Congress in title VI of the Passenger Rail
			 Investment and Improvement Act of 2008 (section 601, Public Law 110–432)
			 authorized the Secretary of Transportation to make grants to the Washington
			 Metropolitan Area Transit Authority subject to certain conditions, including
			 that no amounts may be provided until specified amendments to the Washington
			 Metropolitan Area Transit Regulation Compact have taken effect;
		Whereas legislation enacted by the State of Maryland
			 (Chapter 111, 2009 Laws of the Maryland General Assembly), the Commonwealth of
			 Virginia (Chapter 771, 2009 Acts of Assembly of Virginia), and the District of
			 Columbia (D.C. Act 18–0095) contain the amendments to the Washington
			 Metropolitan Area Transit Regulation Compact specified by the Passenger Rail
			 Investment and Improvement Act of 2008 (section 601, Public Law 110–432);
			 and
		Whereas the consent of Congress is required in order to
			 implement such amendments: Now, therefore, be it
		
	
		1.Consent of Congress to
			 compact amendments
			(a)ConsentConsent of Congress is given to the
			 amendments of the State of Maryland, the amendments of the Commonwealth of
			 Virginia, and the amendments of the District of Columbia to sections 5, 9, and
			 18 of title III of the Washington Metropolitan Area Transit Regulation
			 Compact.
			(b)AmendmentsThe amendments referred to in subsection
			 (a) are substantially as follows:
				(1)Section 5 is
			 amended to read as follows:
					
						(a)The Authority
				shall be governed by a Board of eight Directors consisting of two Directors for
				each Signatory and two for the Federal Government (one of whom shall be a
				regular passenger and customer of the bus or rail service of the Authority).
				For Virginia, the Directors shall be appointed by the Northern Virginia
				Transportation Commission; for the District of Columbia, by the Council of the
				District of Columbia; for Maryland, by the Washington Suburban Transit
				Commission; and for the Federal Government, by the Administrator of General
				Services. For Virginia and Maryland, the Directors shall be appointed from
				among the members of the appointing body, except as otherwise provided herein,
				and shall serve for a term coincident with their term on the appointing body. A
				Director for a Signatory may be removed or suspended from office only as
				provided by the law of the Signatory from which he was appointed. The
				non-Federal appointing authorities shall also appoint an alternate for each
				Director. In addition, the Administrator of General Services shall also appoint
				two nonvoting members who shall serve as the alternates for the Federal
				Directors. An alternate Director may act only in the absence of the Director
				for whom he has been appointed an alternate, except that, in the case of the
				District of Columbia where only one Director and his alternate are present,
				such alternate may act on behalf of the absent Director. Each alternate,
				including the Federal nonvoting Directors, shall serve at the pleasure of the
				appointing authority. In the event of a vacancy in the Office of Director or
				alternate, it shall be filled in the same manner as an original
				appointment.
						(b)Before entering
				upon the duties of his office each Director and alternate Director shall take
				and subscribe to the following oath (or affirmation) of office or any such
				other oath or affirmation, if any, as the constitution or laws of the
				Government he represents shall provide: I, ___________ , hereby solemnly
				swear (or affirm) that I will support and defend the Constitution of the United
				States and the Constitution and laws of the state or political jurisdiction
				from which I was appointed as a director (alternate director) of the Board of
				Washington Metropolitan Area Transit Authority and will faithfully discharge
				the duties of the office upon which I am about to
				enter.
						.
				(2)Subsection (a) of
			 section 9 is amended to read as follows:
					
						(a)The officers of
				the Authority, none of whom shall be members of the Board, shall consist of a
				general manager, a secretary, a treasurer, a comptroller, an inspector general,
				and a general counsel and such other officers as the Board may provide. Except
				for the office of general manager, inspector general, and comptroller, the
				Board may consolidate any of such other offices in one person. All such
				officers shall be appointed and may be removed by the Board, shall serve at the
				pleasure of the Board and shall perform such duties and functions as the Board
				shall specify. The Board shall fix and determine the compensation to be paid to
				all officers and, except for the general manager who shall be a full-time
				employee, all other officers may be hired on a full-time or part-time basis and
				may be compensated on a salary or fee basis, as the Board may determine. All
				employees and such officers as the Board may designate shall be appointed and
				removed by the general manager under such rules of procedure and standards as
				the Board may
				determine.
						.
				(3)Section 9 is
			 further amended by inserting new subsection (d) to read as follows (and by
			 renumbering all subsequent paragraphs of section 9):
					
						(d)The inspector
				general shall report to the Board and head the Office of the Inspector General,
				an independent and objective unit of the Authority that conducts and supervises
				audits, program evaluations, and investigations relating to Authority
				activities; promotes economy, efficiency, and effectiveness in Authority
				activities; detects and prevents fraud and abuse in Authority activities; and
				keeps the Board fully and currently informed about deficiencies in Authority
				activities as well as the necessity for and progress of corrective
				action.
						.
				(4)Section 18 is
			 amended by adding a new section 18(d) to read as follows:
					
						(d)(1)All payments made by the
				local Signatory governments for the Authority for the purpose of matching
				Federal funds appropriated in any given year as authorized under title VI,
				section 601, Public Law 110–432 regarding funding of capital and preventative
				maintenance projects of the Authority shall be made from amounts derived from
				dedicated funding sources.
							(2)For the purposes of this paragraph
				(d), a dedicated funding source means any source of funding that
				is earmarked or required under State or local law to be used to match Federal
				appropriations authorized under title VI, section 601, Public Law 110–432 for
				payments to the
				Authority.
							.
				2.Right to alter,
			 amend, or repealThe right to
			 alter, amend, or repeal this Act is expressly reserved. The consent granted by
			 this Act shall not be construed as impairing or in any manner affecting any
			 right or jurisdiction of the United States in and over the region that forms
			 the subject of the compact.
		3.Construction and
			 severabilityIt is intended
			 that the provisions of this compact shall be reasonably and liberally construed
			 to effectuate the purposes thereof. If any part or application of this compact,
			 or legislation enabling the compact, is held invalid, the remainder of the
			 compact or its application to other situations or persons shall not be
			 affected.
		4.Inconsistency of
			 languageThe validity of this
			 compact shall not be affected by any insubstantial differences in its form or
			 language as adopted by the State of Maryland, Commonwealth of Virginia, and
			 District of Columbia.
		5.Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act.
		
